THE THIRTEENTH COURT OF APPEALS

                                   13-18-00454-CR


                                Everett Craig Williams
                                          v.
                                 The State of Texas


                                   On Appeal from the
                     94th District Court of Nueces County, Texas
                         Trial Court Cause No. 17FC-1694C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

April 23, 2020